DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  The abstract is currently longer than 150 words.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 1, regarding the phrase “a cross section parallel to a rolling direction”, it is indefinite at to what depth (and from which surface) this cross section is measured and what size area is the cross-section.  As currently recited there are an infinite number of cross sections (including two surfaces) upon which this could be measured, and no limit to the area.  The specification indicates that one measurement possibility for the cross section is at 0.25 sheet thickness and 0.5 sheet thickness (which is not possible to read on the current claim, which is presently recited as a single cross section) at a size at least 1 square millimeter ([0056]).  It is unclear based on this definition how the claim is to be interpreted, therefore this term is indefinite (“a cross section parallel to a rolling direction”).  For purposes of examination any amount of area on any plane parallel to a rolling direction shall be considered to meet this limitation, absent a clarification of the limitation. 

Further regarding claim 1, regarding the phrase “area ratio of structures satisfying: major grain diameter / minor grain diameter being 5.0 or more is 90% or more”, it is indefinite.  It is unclear how the claimed area ratio and diameters are measured.  Since the values would be expected to depend on the methods used, the claims are indefinite since the values may not be intrinsic to the sheet, but rather a function of the method as well, which is not claimed.  For 

Further regarding claim 1, regarding the term “average minor grain diameter of the structures”, it is indefinite. It is unclear what is meant by the phrase “average minor grain diameter”. The specification describes a meaning of this phrase.  See specification ([0057]).  However, it is unclear whether the claim meaning is limited to this definition, and it is unclear that the phrase has any well-recognized invariant meaning in the art.  Since it could have other meanings, the claimed meaning is indefinite. 

Regarding claims 2-4, claims 2-4 are rejected for their incorporation of the above due to their dependence on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada et al. (JP 2015187290 A, US 2017/0107593 A1 sharing the same priority application number is used as the translation), hereinafter Hamada.
Regarding claim 1, Hamada teaches a ferritic stainless steel sheet ([0013]) having a thickness of 5 mm or greater ([0068]; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03), desirably between 6 mm to 15 mm ([0062]; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03) with a structure of the steel ([0013]) and a composition in mass% of examples A13 and A14 ([0068]; Table 1-1) as shown in the below table.  
Regarding “on a cross section parallel to a rolling direction, an area ratio of structures each satisfying: major grain diameter / minor grain diameter being 5.0 or more is 90% or more, and an average grain diameter of the structures is 100 micron or less”. These limitations are indefinite as rejected under 35 U.S.C. 112(b) above.  Hamada does not specifically teach these indefinite limitations; however, Hamada does teach an identical ferritic stainless steel composition and applicant discloses “no special limitation on the steelmaking process” ([0060] of the instant specification).  As Hamada teaches an identical ferritic stainless steel composition (Table below) as that which that applicant claims and discloses as not having process limitations, one would reasonably expect the sheet of Hamada to possess the claimed properties, absent an objective showing (MPEP 2112).

Table
Element
Cl. 1 (mass%)
A13+               
A14+


Table 1-1 (mass%)
C
0.001-0.010
0.006
0.005
Si
0.01-1.0
0.44
0.06
Mn
0.01-1.0
0.15
0.16
P
≤ 0.04
0.030
0.031
S
≤ 0.010
0.0009
0.0025

10.0-20.0
11.6
11.5
Ni
0.01-1.0
0.1
0.7
Ti
0.1-0.30
0.17
0.15
V
0.01-0.40
0.13
0.18
Al
0.005-0.3
0.07
0.05
N
0.001-0.02
0.006
0.013
B
≤ 0.0030
0.0004
0.0006
Mo
≤ 2.0
0.1
---
Cu
≤ 0.3
0.1
---
Mg
≤0.0030
0.0003
0.0005
Sn
≤ 0.1
--
---
Sb
≤ 0.1
--
--
Zr
≤ 0.1
--
--
Ta
≤ 0.1
--
--
Nb
≤ 0.1


Hf
≤ 0.1
--
0.06
W
≤ 0.1
--
---
Co
≤0.2
--
---
Ca
≤ 0.0030
--
0.0018
REM
≤ 0.05
--
0.01
Ga
≤ 0.1
--
--
Fe & unavoidable impurities
balance
Balance ([0015])
Balance ([0015])

+ a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I

Regarding claim 2, Hamada teaches each limitation of claim 1, as discussed above and further teaches the steel is hot rolled and coiled ([0075]).

Regarding claims 3 and 4, Hamada teaches each limitation of claims 1 and 2, as discussed above and further teaches the ferritic stainless steel sheet used in a path of exhaust gas for an automobile including flanges ([0002]-[0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        



/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784